



Exhibit 10.9


FIRST INTERSTATE BANCSYSTEM, INC. 2015 EQUITY AND INCENTIVE PLAN
2019 PERFORMANCE RESTRICTED STOCK GRANT AGREEMENT


This Restricted Stock Grant Agreement (“Agreement”) is made and entered into as
of the date specified in Exhibit A and referred to as (“Grant Date”) between
First Interstate BancSystem, Inc., a Montana corporation (the “Company”), and
the below named Participant, an employee of the Company.


The Company and Participant agree as follows:


1.
Precedence of Plan. This Agreement is subject to and will be construed in
accordance with the terms and conditions of the First Interstate BancSystem,
Inc. 2015 Equity and Incentive Plan (the “Plan”), as now or hereinafter in
effect. Any capitalized terms that are used in this Agreement without being
defined and that are defined in the Plan will have the meaning specified in the
Plan.



2.
Grant of Restricted Stock Award. Participant is hereby granted a Restricted
Stock Award of the shares of Common Stock (the “Shares”) listed on the attached
Exhibit A, Notice of Restricted Stock Award. In addition, Participant is granted
the right to receive additional shares of Common Stock (the “Additional Shares”)
as further provided in this Agreement.



3.
Vesting.



a.
Performance Vesting. To the extent that the following performance criteria are
met over the period January 1, 2019 through December 31, 2021 (the “Performance
Period”), the Shares will vest and the Additional Shares will be issued on March
15, 2022 (the “Vesting Date”):



i.
The proportion of Shares that will vest and Additional Shares that will be
issued will be based on the percentile ranking of the Company over the
Performance Period, relative to the Comparator Banks, as defined below for each
of the following metrics: (1) Total Shareholder Return (TSR), calculated using a
closing price average of the 20 prior trading days, and (2) Return On Equity
(ROE). ROE will be calculated as an average of the respective measure for each
of the twelve quarters of the Performance Period.



ii.
“Comparator Banks” for this purpose means banks headquartered in the U.S. that
are both (1) traded on NYSE, NYSE MKT or Nasdaq throughout the entire
Performance Period; and (2) have total assets between 50% and 200% of the
Company’s assets as of the beginning of the Performance Period. The Company
itself will not be included in the set of Comparator Banks.



iii.
The TSR calculation will assume dividends paid during the Performance Period are
reinvested in shares of stock.



iv.
The amount, if any, of Shares vested and Additional Shares issued will be
determined as follows:



1.
If the Company’s percentile rank is less than 35%, 0% of that portion of the
Shares will vest on the Vesting Date and 0% of that portion of the Additional
Shares will be issued.



2.
If the Company’s percentile rank is greater than or equal to 35% and less than
50%, between 50% and 100% (the actual amount determined by linear interpolation)
of that portion of the Shares will vest on the Vesting Date and 0% of that
portion of the Additional Shares will be issued.



3.
If the Company’s percentile rank is greater than or equal to 50% and less than
90%, 100% of that portion of the Shares will vest on the Vesting Date and
between 0% and 100% (the actual amount determined by linear interpolation) of
that portion of the Additional Shares will be issued.



4.
If the Company’s percentile rank is greater than or equal to 90%, 100% of that
portion of the Shares will vest on the Vesting Date and 100% of that portion of
the Additional Shares will be issued.








--------------------------------------------------------------------------------





b.
Death or Disability. If Participant's Continuous Service is terminated due to
death or Disability prior to the Vesting Date, the Participant will be entitled
to 100% of the Shares regardless of attainment of the performance criteria and
the restrictions on such Shares described in Section 4 will be immediately
removed. No Additional Shares will be issued.



c.
Retirement. If Participant's Continuous Service is terminated due to retirement
at or after age 65 prior to the Vesting Date, the Participant will remain
entitled to the Shares and Additional Shares, subject to attainment of the
performance criteria, on the Vesting Date.



d.
Dissolution or Reorganization. As provided in the Plan, if the Company is a
party to a Reorganization Event in which the Company is not the surviving
corporation, the Restricted Stock Award may be assumed or substituted with
substantially equivalent awards by the acquiring or succeeding corporation in
the Committee’s discretion. To the extent the Restricted Stock Award is not
assumed by the acquiring or succeeding corporation, the Committee may provide
that (1) the Restricted Stock Award will vest in whole or in part prior to or
upon consummation of the Reorganization Event, or (2) that the Restricted Stock
Award will be terminated in exchange for an amount of cash and/or property, if
any, equal to the amount that would have been attained upon the realization of
the Participant’s rights as of the date of the occurrence of the Reorganization
Event (and if as of the date of the occurrence of the Reorganization Event the
Committee determines in good faith that no amount would have been attained upon
the realization of the Participant’s rights, then such Restricted Stock Award
may be terminated by the Company without payment).



e.
Termination of Continuous Service in Connection with Change in Control. In the
event of a Participant’s termination of Continuous Service by the Company
without Cause or the Participant’s voluntary termination of Continuous Service
for Good Reason during the 24-month period following a Change in Control, then:



i.
the Shares will vest at the greater of (1) 100%, or (2) the percentage that
would vest using actual performance as of the date of the Change in Control, and
Additional Shares will be issued if actual performance as of the date of the
Change in Control meets the levels set forth above, and



ii.
all other terms and conditions will be deemed met as of the date of the
Participant’s termination of Continuous Service.



4.
Restrictions and Forfeiture.



a.
Restricted Period. The Shares are subject to the restrictions described in this
Section 4 during the period between the Grant Date and Vesting Date (the
“Restricted Period”).



b.
Forfeiture. Except as provided in paragraphs b, c, d, and e of Section 3 above,
in the event that Participant terminates Continuous Service with the Company
during the Restricted Period, all of the Shares will be forfeited to the Company
as of the date of termination of Continuous Service. In addition, to the extent
that any of the performance criteria are not satisfied as of the Vesting Date,
any unvested Shares will be forfeited to the Company as of the Vesting Date.



c.
Clawback. Participant acknowledges and agrees that, if Participant is a
reporting person of the Company under Section 16 of the Securities Exchange Act
of 1934, as amended, any Shares or Additional Shares issued pursuant to this
Agreement are subject to the First Interstate BancSystem Clawback Policy, as
amended from time to time (the “Policy”, a current copy of which, if applicable,
has been provided), which, among other things, authorizes and empowers the
Company to recoup any and all Shares or Additional Shares issued pursuant
hereto, to the extent Company deems it necessary or appropriate to comply with
laws and regulations regarding compensation recapture, including the
Sarbanes-Oxley Act of 2002 and the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010. To the extent applicable, Participant hereby agrees to
abide by the terms of the Policy.



5.
Stock Register and Certificates. The Shares and Additional Shares may be issued
in book entry form. If so, the Company will cause the transfer agent for the
Company’s shares of Common Stock to make a book entry record showing ownership
for the Shares in Participant’s name subject to the terms and conditions of this
Agreement. Participant will be issued an account statement acknowledging
Participant’s ownership of the Shares.








--------------------------------------------------------------------------------





6.
Rights with Respect to Shares. Participant has the right to vote the Shares (to
the extent of the voting rights of said Shares, if any), and to exercise all
other rights, powers and privileges of a holder of Common Stock with respect to
the Shares, except as set forth in this Agreement and the Plan.



Participant does not have the right to vote the Additional Shares, unless and
until such Additional Shares are awarded on the Vesting Date. In addition,
Participant does not have the right to exercise any other rights, powers and
privileges of a holder of Common Stock with respect to the Additional Shares,
except as specifically set forth in this Agreement and the Plan.


7.
Responsibility for Taxes. Participant may complete and file with the Internal
Revenue Service an election in substantially the form attached hereto as Exhibit
B pursuant to Section 83(b) of the Internal Revenue Code to be taxed currently
on the fair market value of the Shares, without regard to the restrictions set
forth in this Agreement. Participant will be responsible for all taxes
associated with the acceptance of the Restricted Stock Award, including any tax
liability associated with the representation of fair market value if the
election is made pursuant to Section 83(b). THE PARTICIPANT (AND NOT THE COMPANY
OR ANY OF ITS AGENTS) SHALL BE SOLELY RESPONSIBLE FOR APPROPRIATELY FILING ANY
83(B) ELECTION FORM, EVEN IF PARTICIPANT REQUESTS THE COMPANY OR ITS AGENTS TO
MAKE THIS FILING ON PARTICIPANT’S BEHALF. ANY 83(B) ELECTION FORM MUST BE FILED
WITH THE INTERNAL REVENUE SERVICE WITHIN 30 DAYS AFTER THE DATE OF GRANT OF THIS
RESTRICTED STOCK AWARD.



8.
General Provisions.



a.
Withholding. Participant must reimburse the Company, in cash, by certified or
bank cashier’s check, or any other form of legal payment permitted by the
Company for any federal, state or local taxes required by law to be withheld
with respect to the Shares and the Additional Shares. The Company has the right
to deduct from any salary or other payments to be made to Participant any
federal, state or local taxes required by law to be so withheld. The Company’s
obligation to deliver the Shares and Additional Shares upon vesting is subject
to and contingent upon the payment by Participant of any applicable federal,
state and local withholding tax.



b.
Tax Advisor Consultation. Participant represents Participant has reviewed with
Participant’s own tax advisors the federal, state, local and foreign tax
consequences of this investment and the transactions contemplated by this
Agreement. Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. Participant
understands that Participant (and not the Company) shall be responsible for any
tax liability that may arise as a result of the transactions contemplated by
this Agreement.



c.
Data Privacy. In order to administer the Plan, the Company may process personal
data about the Participant. Such data includes, but is not limited to, the
information provided in this Agreement and any changes thereto, other
appropriate personal and financial data about Participant such as home address
and business addresses and other contact information, payroll information and
any other information that might be deemed appropriate by the Company to
facilitate the administration of the Plan. By accepting this grant, Participant
gives explicit consent to the Company to process any such personal data.



d.
Consent to Electronic Delivery. The Company may choose to deliver certain
statutory materials relating to the Plan in electronic form. By accepting this
grant, Participant agrees that the Company may deliver the Plan prospectus and
the Company’s annual report to Participant in an electronic format. If at any
time Participant would prefer to receive paper copies of these documents, as
Participant is entitled to, please contact Fidelity Stock Plan Services at (800)
544-9354 to request paper copies of these documents.



e.
Fractions. To the extent that a fractional number of Shares vest or that the
Company is obligated to issue a fractional number of Additional Shares, such
number will be rounded down to the nearest whole share number.



f.
Receipt of Plan. By entering into this Agreement, Participant acknowledges (i)
that he or she has received and read a copy of the Plan and (ii) that this
Agreement is subject to and will be construed in accordance with the terms and
conditions of the Plan, as now or hereinafter in effect.



g.
Legends. Restricted Stock awarded under the Plan will bear a legend in such form
as the Company deems appropriate.








--------------------------------------------------------------------------------





h.
Not an Employment Contract. This Agreement is not an employment contract and
nothing in this Agreement may be deemed to create in any way whatsoever any
obligation on the part of Participant to remain in the service of the Company,
or of the Company to continue Participant in the service of the Company.



i.
Further Action. The parties agree to execute such further instruments and to
take such further action as reasonably may be necessary to carry out the intent
of this Agreement.



j.
Interpretation. The interpretations and constructions of any provision of and
determinations on any question arising under the Plan or this Agreement will be
made by the Company, and all such interpretations, constructions and
determinations will be final and conclusive as to all parties. This Agreement,
as issued pursuant to the Plan, constitutes the entire agreement between the
parties pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements, representations and understandings. The invalidity
or unenforceability of any provision hereof will in no way affect the validity
or enforceability of any other provision hereof. This Agreement may be executed
in counterparts, all of which will be deemed to be one and the same instrument,
and it is sufficient for each party to have executed at least one, but not
necessarily the same, counterpart. The headings contained in this Agreement are
for reference purposes only and do not affect the meaning or interpretation of
this Agreement in any way.



k.
Governing Law; Venue. This Agreement and the rights and obligations of the
parties hereto will be governed by and construed in accordance with the laws of
the State of Montana. The parties agree that any action brought by either party
to interpret or enforce any provision of the Plan or this Agreement must be
brought in, and each party agrees to, and does hereby, submit to the
jurisdiction and venue of, the appropriate state or federal court for the
District of Montana.



l.
Successors. This Agreement shall inure to the benefit of the successors and
assigns of the Company. Subject to the restrictions on transfer set forth in
this Agreement, this Agreement shall be binding upon Participant and
Participant’s heirs, executors, administrators, successors and assigns.



IN WITNESS WHEREOF, the Company, by a duly authorized officer of the Company,
and Participant has executed this Agreement effective as of the Grant Date as
stated in Exhibit A.
FIRST INTERSTATE BANCSYSTEM, INC.


By:
 
 
 
 
 
 
 
Title:
President and CEO
 
Participant Signature
 
 
 
 
Address:
401 North 31st
 
 
 
Billings, MT 59116
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------





EXHIBIT A


Notice of Performance Restricted Stock Award of First Interstate BancSystem,
Inc.


 
Participant Name
 
 
 
 
 
 
 
Participant ID
 
 
 
 
 
 
 
Plan Name
First Interstate BancSystem, Inc. 2015 Equity and Incentive Plan
 
 
 
 
 
 
Number of Shares Awarded
 
 
 
 
 
 
 
Grant Date
 
 
 
 
 
 
 
Fair Market Value
 
 
 
 
 
 
 
Performance Period
January 1, 2019 to December 31, 2021
 
 
 
 
 
 
Vesting Date
March 15, 2022
 
 
 
 
 
 
Weighted Percentages
Total Shareholder Return weighted at 60%
 
 
 
Return on Equity weighted at 40%
 
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------





EXHIBIT B


ELECTION TO INCLUDE VALUE OF RESTRICTED PROPERTY IN GROSS INCOME PURSUANT TO
SECTION 83(b) OF THE INTERNAL REVENUE CODE




This election form is to be filed with the IRS Service Center with which the
Participant files his or her return. It should be mailed “Certified Mail” and
postmarked by the post office to establish proof of timely filing. Timely filing
requires such mailing to occur within thirty (30) days following the date of the
grant. One copy must be provided to the Company. Participant may also wish to
determine the relevant state tax procedure for the state in which Participant
resides.


Pursuant to the Restricted Stock Grant Agreement (“Agreement”) entered into by
and between the undersigned Participant and First Interstate BancSystem, Inc., a
Montana corporation (the “Company”), as of ____, 20__, Participant has acquired
_____
shares of Common Stock of the Company (the “Shares”) which are subject to a
substantial risk of forfeiture under the Agreement. Participant desires to make
an election to have the Shares taxed under the provisions of Section 83(b) of
the Internal Revenue Code of 1986, as amended (the “Code”) at the time
Participant acquired the Shares.


Therefore, pursuant to Code Section 83(b) and Treasury Regulation Section
1.83-2, Participant hereby makes an election to report as taxable income in
[YEAR] the Shares’ fair market value on [DATE], the date on which Participant
acquired the Shares (or any subsequent date that may be determined to be the
date of transfer for purposes of the Code).


The following information is supplied in accordance with Treasury Regulation
Section 1.83-2(e):


1.
The name, address and social security number of
Participant:______________________________________________

_______________________________________________________________________________________________
_______________________________________________________________________________________________


2.
A description of the property with respect to which the election is being made:

Shares of Common Stock of First Interstate BancSystem, Inc., a Montana
corporation.


3.    The date on which the property was transferred: ___________________.
The taxable year for which such election is made: Calendar Year
___________________.


4.
The restrictions to which the property is subject:



The Shares are subject to forfeiture to the Company for no consideration should
Participant’s employment with the Company terminate or should other specified
events occur. Shares vest only upon the achievement of predetermined performance
metrics or the occurrence of specific events, including the Participant’s death,
disability, and termination of Continuous Service with the Company and upon the
occurrence of certain corporate transactions involving the Company. Upon any
transfer by Participant, the Shares will be subject to the same restrictions.


5.
The fair market value on ___________________, 20________, of the property with
respect to which the election is being made, determined without regard to any
lapse restrictions: $___________________.



6.
The amount paid for such property: $___________________.



7.
A copy of this election has been furnished to the Secretary of the Company
pursuant to Treasury Regulations Section 1.83-2(e)(7).



 
Signature:
 
 
 
 
 
Print Name:
 
 
 
 
 
Date:
 






